DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Im et al. (2018/0367714).

Regarding claim 1, Im discloses an optical system (at least Figure 3A, 1000, camera module), comprising: a first optical module (1220, second lens barrel), comprising: a movable portion (at least 1210, carrier; at least [0124, 0126] teaches 1201, carrier, is moved in the optical axial direction) connected to a first optical member (first lens within 1220, second lens barrel); a fixed portion (1010, housing), wherein the movable portion is movable relative to the fixed portion (at least [0124]); and a driving assembly (1240, second driving part) configured to drive the movable portion to move relative to the fixed portion (at least [0124] teaches 1240, second driving part, moves 

Regarding claim 2, Im discloses the optical system as claimed in claim 1, further comprising a third optical module (Figure 12, 1220-2, third lens barrel) connected to a third optical member (first lens within 1220-2, third lens barrel; [0155]), wherein the shortest distance between the first optical module and the third optical module is shorter than the shortest distance between the second optical module and the third optical module (Figure 12, [0154] teach 1220, second lens barrel, is arranged between 1220-2, third lens barrel, and 1215, first lens barrel, thus teaching the claimed relationship).

Regarding claim 15, Im discloses the optical system as claimed in claim 2, wherein the first optical module is movable relative to the second optical module ([0124] teaches 1220, second lens barrel, is moved in the optical axial direction with respect to 1210, carrier, and 1215, first lens barrel, is fixedly disposed on 1210, carrier; thus 1220, second lens barrel, is viewed to be movable relative to 1215, first lens barrel), and the third optical module is connected to the first optical module (Figure 12 depicts 1220-A, third lens barrel, is connected to 1220, second lens barrel).



Regarding claim 17, Im discloses the optical system as claimed in claim 1, wherein the shape of the first optical member is different from the shape of the second optical member (Figures 3A and 3B depict the shape of 1220, second barrel, is different from the shape of 1215, first lens barrel).

Regarding claim 18, Im discloses the optical system as claimed in claim 1, further comprising a connecting member (Figure 11, 1211, third ball bearings), wherein the fixed portion is bonded to the second optical module via the connecting member ([0135] teaches 1211, third ball bearings, are disposed between 1210, carrier, which Examiner notes includes 1215, first lens barrel, and 1010, housing).

Regarding claim 19, Im discloses the optical system as claimed in claim 18, wherein each of the fixed portion and the second optical module has a surface (1013, guide grooves, of 1010, housing, and 1213, guide grooves, of 1210, carrier; alternatively, the bottom surface of 1215, first lens barrel, may be considered as a 

Regarding claim 20, Im discloses an optical system (at least Figure 3A, 1000, camera module), comprising: a first optical module (1215, first lens barrel), comprising: a movable portion (at least [0124] teaches 1240, second driving part, moves 1210, carrier, which includes 1215, first lens barrel, in the optical axial direction with respect to 1010, housing) connected to a first optical member (first lens within 1215, first lens barrel); a fixed portion (1010, housing), wherein the movable portion is movable relative to the fixed portion (at least [0124]); and a driving assembly (1240, second driving part) configured to drive the movable portion to move relative to the fixed portion (at least [0124] teaches 1240, second driving part, moves 1210, carrier, which includes 1215, first lens barrel, in the optical axial direction with respect to 1010, housing); and a second optical module (1220, second lens barrel) connected to a second optical member (first lens within 1215, first lens barrel), wherein an optical axis passes through the first optical member and the second optical member (Figure 3A, the optical axis would pass from 1110, reflecting member, through 1220, second lens barrel, and 1210, first lens barrel, to 1300, image sensor module); and wherein light travels to the first optical member via the second optical member (Figures 3A and 3B depict light travels to 1215, first lens barrel, via 1220, second lens barrel).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. (2018/0367714) in view of Yasutomi et al. (2004/0228006).

Regarding claim 3, Im discloses the optical system as claimed in claim 2, but fails to teach wherein the first optical member has a first optical area on a plane that is perpendicular to the optical axis, the second optical member has a second optical area on the plane, and the first optical area is different from the second optical area. Im and Yasutomi are related because both teach an optical system.
Yasutomi discloses an optical system wherein the first optical member has a first optical area on a plane that is perpendicular to the optical axis (Figures 2A-2C depict an optical area of the rear lens of 21, second lens group, which is perpendicular to O, optical axis,), the second optical member has a second optical area on the plane 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Im to incorporate the teachings of Yasutomi and provide wherein the first optical member has a first optical area on a plane that is perpendicular to the optical axis, the second optical member has a second optical area on the plane, and the first optical area is different from the second optical area. Doing so would allow for a more durable and compact optical system to be realized.

Regarding claim 4, the modified Im discloses the optical system as claimed in claim 3, wherein the third optical member has a third optical area on the plane (Yasutomi: Figures 2A-2C depict an optical area of the front lens of 21, second lens group, which is perpendicular to O, optical axis), and the third optical area is smaller than the first optical area and the second optical area (Yasutomi: Figures 2A-2C clearly depict the optical area of the front lens of 21, second lens group, is smaller than the optical area of the rear lens of 21, second lens group, and 22, third lens group).

Regarding claim 5, the modified Im discloses the optical system as claimed in claim 4, further comprising a fourth optical module (Figure 3B, at least 1100, reflecting module) connected to a fourth optical member (at least 1110, reflecting member), wherein the third optical module is located between the first optical module and the 

Regarding claim 9, the modified Im discloses the optical system as claimed in claim 5, further comprising a fifth optical module (1310, image sensor) connected to a fifth optical member (1310, image sensor), wherein the shortest distance between the first optical module and the fifth optical module is longer than the shortest distance between the second optical module and the fifth optical module (Figure 3A depicts 1220, second lens barrel, is further from 1310, image sensor, than 1210, first lens barrel, is from 1310, image sensor).

Regarding claim 10, the modified Im discloses the optical system as claimed in claim 9, wherein the fifth optical member has a fifth optical area on the plane (Figure 3A depicts an optical area of 1310, image sensor, which is perpendicular to the optical axis), and the fifth optical area is smaller than the second optical area (Figure 3A clearly depicts the optical area of 1310, image sensor, is smaller than the optical area of the lens within 1215, first lens barrel).

.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Im et al. (2018/0367714) in view of Duparre et al. (2013/0057748).

Regarding claim 13, Im discloses the optical system as claimed in claim 2, wherein the first optical module is connected to a plurality of first optical members (Figure 3A depicts 1220, second lens barrel, includes two lenses).
Im fails to teach one of the first optical members includes a first material, another of the first optical members includes a second material, and the first material is different from the second material. Im and Duparre are related because both teach an optical system.
Duparre discloses an optical system wherein one of the first optical members includes a first material (Figure 2A, [0027] teach a material of 220, second lens surface), another of the first optical members includes a second material (Figure 2A, [0027] teach a material of 210, first lens surface), and the first material is different from the second material ([0027] teaches two different materials having different dispersion properties).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Im to incorporate the teachings of Duparre and 

Regarding claim 14, the modified Im discloses the optical system as claimed in claim 13, wherein the one of the first optical members is closer to the third module than the other of the first optical members (Figures 3A and 12 depict the first lens within 1220, second lens barrel, is closer to 1220-2, third lens barrel), and the refractivity of the first material is less than the refractivity of the second material (Duparre: [0027] teaches the refractive index of 220, second lens surface, is 1.52, and the refractive index of 210, first lens surface, is 1.63).

Allowable Subject Matter
Claims 6-8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or suggest the limitations positively recited in claims 6, 7, and 11, along with any intervening claim(s) in a manner that would be appropriate under 35 U.S.C. 102 or 103. Claim 8 is objected to due to its dependency on claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872